REDEMPTION AGREEMENT
 
This Redemption Agreement (the “Agreement”) is made effective as of December 31,
2008, by and between Christopher D. Larson, an Arizona resident (“Stockholder”),
National Cash & Credit, LLC, a Minnesota limited liability company (“NCC”),  and
Western Capital Resources, Inc., a Minnesota corporation (f/k/a URON Inc.) (the
“Corporation”).


INTRODUCTION


Stockholder and the Corporation have agreed to the assignment and redemption of
certain of the Stockholder’s shares of common stock of the Corporation (the
“Redemption”).  Stockholder currently serves as a director on the Corporation’s
board of directors, and the Corporation’s Chief Executive Officer, and
Stockholder is therefore fully familiar with the Corporation’s operations,
results of operations and financial condition through the date hereof.  To
effectuate the Redemption and certain related transactions described herein, the
parties desire to enter into this Agreement.
 
AGREEMENT


Now, Therefore, in consideration of the foregoing facts, the mutual covenants
set forth herein and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.           Redemption of Shares.  The Corporation hereby redeems 1,291,290
shares of common stock of the Corporation presently held in the name of
Stockholder (the “Redeemed Shares”), and Stockholder hereby sells and assigns to
the Corporation all of Stockholder’s rights, title to and interest in the
Redeemed Shares free and clear of any and all liens, pledges, security
interests, transfer restrictions or encumbrances of any kind.  In furtherance of
the Redemption, Stockholder is executing and delivering to the Corporation,
concurrently with this Agreement, a stock power with respect to the Redeemed
Shares in the form attached hereto as Exhibit A (the “Redeemed Shares
Assignment”).


2.           Redemption Consideration.  As full payment for the Redeemed Shares,
the Corporation hereby assigns to Stockholder, and Stockholder hereby accepts,
all of the Corporation’s rights, title to and interest in and to (a) all of the
membership interest in NCC, and (b) all of its capital stock of WCR Acquisition,
Co. a Minnesota corporation, each free and clear of any and all liens, pledges,
security interests, transfer restrictions or encumbrances of any kind.  In
furtherance thereof, the Corporation is executing and delivering to Stockholder,
concurrently with this Agreement, an assignment (relating to the membership
interest in National Cash & Credit, LLC) and stock power (relating to the
capital stock of WCR Acquisition Co.) in the forms attached hereto as Exhibits B
and C, respectively (collectively, the “Redemption Consideration Assignments”).


3.           STEN Acquisition Promissory Notes.


(a)           On or before January 23, 2009 the Corporation shall pay to NCC all
amounts due and owing under that certain promissory note of the Corporation
delivered to and in favor of STEN Corporation (“STEN”) in the principal amount
of $100,000 and identified in that certain Asset Purchase Agreement by and among
the Corporation, WCR Acquisition Co., STEN Credit Corporation, a Utah
corporation, and STEN, dated effective as of July 31, 2008 (the “STEN Purchase
Agreement”), as “Purchase Note A.”

 
 

--------------------------------------------------------------------------------

 
 
(b)           On the date of this Agreement the Corporation shall pay to NCC six
(6) months of interest with respect to “Purchase Note B” and “Purchase Note C,”
together in the aggregate amount of $4,687.50, delivered by the Corporation to
STEN in connection with the STEN Purchase Agreement.
 
(c)           On the date of this Agreement, the Corporation shall pay to Larson
Larson’s current unreimbursed expenses in an amount equal to $5,322.35.
 
(d)           NCC agrees that it will use the funds paid to it by the
Corporation pursuant to subsections (a) and (b) of this Section 3 to make
payment of the corresponding amounts due under Purchase Note A, Purchase Note B
and Purchase Note C as and when due.
 
(e)           The Corporation hereby transfers, conveys, assigns and delivers to
NCC all of the Corporation’s rights in, title to and interest under (i) the STEN
Purchase Agreement, (ii) those promissory notes of the Corporation delivered in
connection with the STEN Purchase Agreement and identified in the STEN Purchase
Agreement as “Purchase Note A.” “Purchase Note B,” “Purchase Note C” and
“Purchase Note D” (collectively referred to herein as the “Assigned Notes”), and
(iii)  the Alpha Omega title loan software used in the STEN and NCC stores
located in Utah and Arizona (the “Title Loan Software”).  Furthermore, the
Corporation hereby delegates to NCC all of the Corporation’s obligations under
the STEN Purchase Agreement, the Assigned Notes and the Title Software.


(f)           NCC hereby accepts the transfer, conveyance, assignment and
delivery of all of the Corporation’s rights in, title to and interest under the
STEN Purchase Agreement, the Assigned Notes and the Title Software; and hereby
unconditionally and irrevocably assumes all of Assignor’s obligations under the
STEN Purchase Agreement, the Assigned Notes and the Title Software.  On or prior
to January 5, 2009, NCC will provide evidence acceptable to the Corporation that
STEN has printed or stamped a legend on the faces of the Assigned Notes clearly
indicating that the Corporation has legally delegated to NCC, and NCC has
legally assumed, all obligations under the Assigned Notes and that the
Corporation has been fully released under the Assigned Notes.


4.           Banco Popular Personal Guaranty.  The Corporation will use its best
efforts to cause that certain guaranty delivered by Stockholder to Banco Popular
North America under that certain Commercial Guaranty in connection with that
certain Business Loan Agreement (and related Promissory Note), by and between
Wyoming Financial Lenders, Inc. and Banco Popular North America, dated on or
about October 29, 2008 (the “Guaranty”), to be reduced to a maximum personal
guarantee by Stockholder in the amount of $1,000,000 as soon as reasonably
possible following the date hereof.  The Corporation covenants and agrees that
it will take all actions necessary to have Stockholder released from all
liabilities and obligations in connection with the Guaranty no later than
December 31, 2010.


5.           License of Payday Software and Support.  Effective as of the date
hereof and continuing for a period of eighteen (18) months, the Corporation
hereby grants to NCC a non-transferable, royalty-free license to use the
Corporation’s “Payday” software.  Under such license, NCC shall have the right
to use the Payday software and associated technical support, without payment of
any royalties or fees, on terms and conditions consistent with NCC’s existing
scope of use of the Payday software and support services as of the date hereof.


6.           Resignations.  Effective as of the date hereof, Stockholder hereby
resigns his positions on the board of directors of the Corporation and as the
Corporation’s President and Chief Executive Officer, and any other officer
position which Stockholder may hold or be deemed to hold under the Minnesota
Business Corporation Act.

 
2

--------------------------------------------------------------------------------

 


7.           Representations and Warranties of Stockholder.  Stockholder hereby
represents and warrants to the Corporation as set forth in the paragraphs below:


(a)           Stockholder is the record and beneficial owner of the Redeemed
Shares free and clear of any and all liens and encumbrances and, upon assignment
of the Redeemed Shares pursuant hereto, the Corporation will receive good and
marketable title to such securities free and clear of all liens and
encumbrances, except those required under federal and state securities laws;


(b)           neither the execution nor delivery of this Agreement or the
Redeemed Shares Assignment, nor the transactions contemplated or effected hereby
and thereby, will constitute a violation or default under any term or provision
of any contract, commitment, indenture or other agreement or restriction of any
kind or character to which Stockholder is bound.  Stockholder has full legal
power and authority to assign and transfer the Redeemed Shares without obtaining
the consent or approval of any other person, entity or governmental authority;


(c)           Stockholder has delivered its certificate and other instruments
representing the Redeemed Shares, duly endorsed in blank for transfer on the
Corporation’s books (or an affidavit of loss), and an executed Redeemed Shares
Assignment;


(d)           in connection with the sale of the Redeemed Shares to the
Corporation, Stockholder further represents and warrants to the Corporation that
Stockholder:  (i) has had the opportunity to review all relevant information
about the Corporation, including without limitation shareholder records, minute
books, financial statements, and any other information which it desired to
review in conjunction with this Agreement; (ii) is experienced and knowledgeable
in financial and business matters, and (iii) is capable of evaluating the merits
and risks of transferring the Redeemed Shares as contemplated hereunder,
including without limitation any and all business, securities, tax and other
risks; and


(e)           Stockholder has obtained and provided to the Corporation a written
consent from STEN to the assignment and delegation of the Corporation’s rights
and duties for all purposes under the STEN Purchase Agreement and the Assigned
Notes, which consent includes a representation from STEN (for the benefit of the
Corporation) that STEN has not assigned or hypothecated any of its rights under
the Assigned Notes and holds all rights to and under the Assigned Notes.


8.           Representations and Warranties of the Corporation.  The Corporation
hereby represents and warrants to the Stockholder as set forth in the paragraphs
below:


(a)           neither the execution nor delivery of this Agreement or the
Redemption Consideration Assignments, nor the transactions contemplated or
effected hereby and thereby, will constitute a violation or default under any
term or provision of any contract, commitment, indenture or other agreement or
restriction of any kind or character to which the Corporation is bound;


(b)           this Agreement has been duly executed by an authorized
representative of the Corporation and, assuming the valid execution and delivery
of the same by the other parties thereto, the same are valid and binding
agreements of the Corporation, enforceable against the Corporation in accordance
with their respective terms, except as may be limited by customary
enforceability exceptions; and


(c)           WCR Acquisition Co. holds all of the assets of STEN (and its
subsidiary) that were purchased by the Corporation pursuant to the STEN Purchase
Agreement.  Furthermore, the membership interest in NCC and the capital stock of
WCR Acquisition Co. being assigned to Stockholder hereunder and pursuant to the
Redemption Consideration Assignments represent all of the ownership interests in
NCC and WCR Acquisition Co. outstanding and issued in the name of the
Corporation.

 
3

--------------------------------------------------------------------------------

 

9.           Indemnification.  The Stockholder and NCC agree to indemnify and
hold the Corporation harmless from and against any and all loss, damage or
liability (including but not limited to reasonable legal fees and costs) that
the Corporation may incur or suffer by reason of, or which results, arises out
of or is based upon any breach of the Stockholders’ (or NCC’s) representations,
warranties, agreements or covenants contained in this Agreement or the
Assignment.  Similarly, the Corporation agrees to indemnify and hold the
Stockholder and NCC harmless from and against any and all loss, damage or
liability that the Stockholder or NCC may incur or suffer by reason of, or which
results, arises out of or is based upon any breach of the Corporation’s
representations, warranties, agreements or covenants contained in this
Agreement.


10.           Mutual Release.


(a)           Effective as of 5:00 p.m. Minnesota time on March 31, 2009 (the
“Release Time”), the Corporation hereby forever discharges Larson and NCC, as
well as NCC’s principals, agents, attorneys, assigns, successors, parents,
subsidiaries, affiliates, officers, directors and employees, from all claims,
causes of action, damages, attorneys' fees, costs, disbursements and interest,
and any liabilities, known or unknown, liquidated or unliquidated, asserted or
unasserted, fixed or contingent, direct or indirect, that may exist regarding or
relating to claims that were asserted or could have been asserted by the
Corporation or any of its affiliates through the effective date of this
Agreement regarding or in connection with the business relationship between the
Corporation, NCC and Larson (collectively, “Claims,” and such release, the
“Corporation Release”); provided, however, that the Corporation Release shall
not apply with respect to any Claims with respect to which the Corporation has
provided written notice to Larson prior to the Release Time.  Such notice to
Larson shall be delivered to F-9/PMB 523, 8912 East Pinnacle Peak Road,
Scottsdale, AZ 85255 and must set forth, with specificity, the nature, basis and
extent of such Claim that is not being released.
 
(b)           Effective as of the Release Time, Larson and NCC, each hereby
forever discharges the Corporation, as well as the Corporation’s principals,
agents, attorneys, assigns, successors, parents, subsidiaries, affiliates,
officers, directors and employees, from all Claims that may exist regarding or
relating to Claims that were asserted or could have been asserted by Larson or
NCC or any of their affiliates through the effective date of this Agreement
regarding or in connection with the business relationship between the
Corporation, NCC and Larson (the “Larson Release”); provided, however, that the
Larson Release shall not apply with respect to any Claims with respect to which
Larson or NCC has provided written notice to the Corporation prior to the
Release Time.  Such notice to the Corporation shall be delivered to c/o Paul D.
Chestovich, Maslon Edelman Borman & Brand, LLP, 3300 Wells Fargo Center, 90
South Seventh Street, Minneapolis, MN 55402 and must set forth, with
specificity, the nature, basis and extent of such Claim that is not being
released.
 
(c)           Each of the Corporation, NCC and Larson agree to execute and
deliver all documents reasonably requested by the other side to further
memorialize and implement the mutual releases contemplated in this Section 10.
 
(d)           For purposes of this Section 10, notices shall be deemed to have
been properly given if hand delivered, sent by personal courier service, faxed
or mailed by registered, certified or express mail (postage prepaid), with
mailed notices being deemed given three days after deposit in the U.S. Mail and
all other notices being deemed given when actually given (subject, however, to
transmission confirmation in the case of a notice delivered by facsimile ).  A
party’s address for notice may be changed from time to time by such party by
notice given as provided herein.
 

 
4

--------------------------------------------------------------------------------

 

11.           General Provisions.
 
(a)           This Agreement sets forth the parties’ final and entire agreement
with respect to its subject matter and supersedes any and all prior
understandings and agreements.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota (without regard
to conflicts-of-law principles thereof) applicable to contracts made and to be
performed within such state.  If any provision of this Agreement shall be held
by any court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision shall be construed and enforced as if it had been more narrowly
drawn so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.


(b)           This Agreement may be modified or amended only by an instrument in
writing signed by the parties hereto.  No delay or failure on the part of any
party to exercise any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any waiver on the part of any party of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns; provided,
however, this Agreement may not be assigned without the prior express written
consent of the other party.  For the convenience of the parties and to
facilitate the execution of this Agreement, this Agreement may be executed in
counterparts and each such executed counterpart shall be deemed an original
instrument.  Furthermore, the parties may execute and deliver this Agreement by
facsimile or electronically transmitted signatures and the parties agree that
the reproduction of signatures by way of facsimile or a computer device will be
treated, in all respects including validity, as though such reproductions were
executed originals.  Each party to this Agreement will, on or any time after the
date hereof, execute and deliver to the other such further documents or
instruments and take such further actions as may reasonably be requested by the
other party to this Agreement to effect the purposes hereof.


12.           Dispute Resolution.  Any dispute among the parties hereto shall be
resolved in accordance with the arbitration provisions of this Section:


(a)           To the greatest extent possible, the parties will endeavor to
resolve any disputes relating to this Agreement through amicable
negotiations.  Failing an amicable settlement, any controversy, claim or dispute
arising under or relating to this Agreement, including the existence, validity,
interpretation, performance, termination or breach of this Agreement, will
finally be settled by binding arbitration before a single arbitrator (the
“Arbitration Tribunal”) which will be jointly appointed by the parties.  The
Arbitration Tribunal shall self-administer the arbitration proceedings utilizing
the Commercial Rules of the American Arbitration Association; provided, however,
the American Arbitration Association shall not be involved in administration of
the arbitration.  The arbitrator must be a retired judge of a state or federal
court of the United States or a licensed lawyer with at least ten years of
corporate or commercial law experience and have at least an AV rating by
Martindale Hubbell.  If the parties cannot agree on an arbitrator, either the
Buyer or a Stockholder may request the American Arbitration Association to
appoint an arbitrator which appointment will be final.


(b)           The arbitration will be held in Omaha, Nebraska.  Each party will
have discovery rights as provided by the Federal Rules of Civil Procedure within
the limits imposed by the arbitrator; provided, however, that all such discovery
will be commenced and concluded within 60 days of the selection of the
arbitrator.  It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable.  Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m.  The arbitrator
will use all reasonable efforts to issue the final written report containing
award or awards within a period of five business days after closure of the
proceedings.  Failure of the arbitrator to meet the time limits of this Section
will not be a basis for challenging the award.  The Arbitration Tribunal will
not have the authority to award punitive damages to either party.  Each party
will bear its own expenses, but the parties will share equally the expenses of
the Arbitration Tribunal.  The Arbitration Tribunal shall award attorneys’ fees
and other related costs payable by the losing party to the successful party as
it deems equitable.  This Agreement will be enforceable, and any arbitration
award will be final and non-appealable, and judgment thereon may be entered in
any court of competent jurisdiction.
 
[Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Redemption Agreement to be
effective as of December 31, 2008.


CORPORATION:
 
NCC:
       
Western Capital Resources, Inc.
 
National Cash & Credit, LLC
         
By:
/s/ John Quandahl
 
By:
/s/ Christopher Larson
 
John Quandahl
   
Christopher D. Larson
 
Chief Financial Officer
   
Member-Manager
               
STOCKHOLDER:
               
/s/ Christopher Larson
     
Christopher D. Larson


 
6

--------------------------------------------------------------------------------

 

Exhibit A


STOCK POWER
 
The Undersigned, Christopher D. Larson, pursuant to that certain Redemption
Agreement by and among Christopher D. Larson, National Cash & Credit, LLC and
Western Capital Resources, Inc., does hereby assign, transfer and convey unto
Western Capital Resources, Inc., a Minnesota corporation (f/k/a “URON Inc.”)
(the “Corporation”), effective as of December 31, 2008, a total of 1,291,290
shares of common stock of the Corporation (collectively, the “Redeemed Shares”)
legally and beneficially owned by the undersigned and standing in the name of
the undersigned on the books of said Corporation, represented by Stock
Certificate No.(s). 818-5 and 852-4 and does hereby irrevocably constitute and
appoint ______________________________________________________________ as his
true and lawful attorney-in-fact, with full power of substitution and
re-substitution in the premises, to transfer the Redeemed Shares on the books of
the Corporation.


Dated: _____________

 
Christopher D. Larson



[MEDALLION GUARANTEE]

 
 

--------------------------------------------------------------------------------

 

Exhibit B


ASSIGNMENT


The Undersigned, on behalf of Western Capital Resources, Inc., pursuant to that
certain Redemption Agreement by and among Christopher D. Larson, National Cash &
Credit, LLC and Western Capital Resources, Inc., does hereby assign, transfer
and convey unto Christopher D. Larson the entire membership interest of Western
Capital Resources, Inc. in National Cash & Credit, LLC, a Minnesota limited
liability company (the “Company”), including all financial rights and governance
rights associated therewith, legally and beneficially owned by Western Capital
Resources, Inc. and standing in the name of Western Capital Resources, Inc. on
the books and records of the Company (collectively, the “Interest”). No part of
the Interest is represented by any certificate.


Dated: _____________
 
Western Capital Resources, Inc.
   
By:
   
John Quandahl
 
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

Exhibit C


STOCK POWER
 
The Undersigned, on behalf of Western Capital Resources, Inc., pursuant to that
certain Redemption Agreement by and among Christopher D. Larson, National Cash &
Credit, LLC and Western Capital Resources, Inc., does hereby assign, transfer
and convey unto Christopher D. Larson, effective as of December 31, 2008, a
total of 1,000 shares of common stock of WCR Acquisition Co., a Minnesota
corporation (collectively, the “WCR Shares”) legally and beneficially owned by
the undersigned and standing in the name of the undersigned on the books of WCR
Acquisition Co., represented by Stock Certificate No. 1 and does hereby
irrevocably constitute and appoint ___________________________________ as its
true and lawful attorney-in-fact, with full power of substitution and
re-substitution in the premises, to transfer the WCR Shares on the books of WCR
Acquisition Co.


Dated: _____________
 
Western Capital Resources, Inc.
 
By:
   
John Quandahl
 
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 